FILED
                             NOT FOR PUBLICATION                             MAR 30 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 JOHN HARPER, LANA KUDINA,                       No. 08-35613

               Plaintiffs - Appellants,          D.C. No. 3:08-cv-05154-FDB

   v.
                                                 MEMORANDUM *
 MARK BUSH; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Western District of Washington
                    Franklin D. Burgess, District Judge, Presiding

                              Submitted March 16, 2010 **


Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        John Harper and Lana Kudina appeal pro se from the district court’s

judgment in their action arising from their offer to purchase a property in a



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JK/Research
residential development built by defendants. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Stewart v. U.S. Bancorp, 297 F.3d 953, 956 (9th Cir.

2002). We affirm.

        The district court properly dismissed the action because plaintiffs may not

relitigate whether defendants improperly discriminated against them by not

accepting their offer to purchase a property because those claims have already been

litigated, or could have been litigated, by the parties or their privies in state court.

See Harper v. Coldwell Banker Barbara Sue Seal Props., No. 35646-5-II, slip op.

at 1 (Wash. Ct. App. Dec. 11, 2007) (affirming summary judgment in favor of

defendants or their privies); see also Chao v. A-One Med. Servs., Inc., 346 F.3d

908, 921 (9th Cir. 2003) (describing elements of res judicata under Washington

law).

        Appellants’ remaining contentions are unpersuasive.

        Appellees’ motions filed on October 22, 2008 are granted. All other

pending motions are denied.

        AFFIRMED.




JK/Research                                  2                                     08-35613